DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the limitation “a manner that causes surface areas of the respective end faces to fit against one another in an approximately uniform manner” is indefinite in that uniform can have a multitude of different meanings, for example uniform can mean undeviating in that the blocks are all laid similarly.  The examiner will examine as best understood, with a surface area abutting a surface area of an adjacent block.  Appropriate correction is required.
Claims 3, 5-10 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Zagray, U.S. Patent 3,534,518.
Regarding claim 1, Reagan discloses a brick comprising: A block that is substantially rectangular having four sides (see Fig. 6), the four sides of the block including two wall faces that are faces of the block that are visible when a wall is constructed (longer sides), a first end face (end face), a second end face (second end face), and a top face and a bottom face that have openings (see Fig. 6, generally); the top face and the bottom face each having a substantially even surface; the first end face and second end face each configured to mate with the adjacent blocks in a manner that causes surface areas of the respective end faces to fit against one another in an approximately uniform manner (see Fig. 7, generally); a plurality of chambers (2-3, 48-51) within the block that are bounded by the four sides of the block (outer faces) and separated by an inner web (52) the plurality of chambers including at least two narrow chambers (48-51) and two large chambers (2, 3), each of the two narrow chambers located on one side of the block and bound on one side by one of the two wall faces (see Fig. 6), and the at least two large chambers located on a side of the block opposite from the narrow chambers and bound by one of the two wall faces (Fig. 6), but does not disclose the end faces having male and female connectors; wherein the male connector is contiguous with the female connector on each end face, the male connector adapted to mate with the female connector of one of the adjacent blocks and the female connector adapted to mate with the male connector of the adjacent block.  Zagray teaches male and female connectors on each end face, the male and female connectors on each end contiguous with each other and adapted to mate with the connectors of adjacent blocks (see Fig. 18, for example).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 3, Reagan discloses a brick wherein each of the at least two narrow chambers (48-51) and at least two large chambers (2, 3) are substantially rectangular.  
Regarding claim 5, Reagan discloses a brick further comprising a notch in an upper corner of each end face.
Regarding claim 7, Reagan discloses a brick wherein the plurality of chambers includes two chambers, each of the two chambers being substantially rectangular (2, 3).  
Regarding claim 8, Reagan discloses a brick further comprising a notch (9) in an upper corner of each end face.
Regarding claim 10, Reagan discloses a brick wherein the top face and bottom face are parallel to one another and a height of the block between the top face and bottom face configured to be a precise predetermined height (see Fig. 6, generally).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan, U.S. Patent 1,611,373 in view of Zagray, U.S. Patent 3,534,518 and Tefft, U.S. Patent 2,198,399.
Regarding claim 9, Reagan discloses a brick but does not disclose it as further comprising one or more chamber notches located inside one or more of the chambers.  Tefft teaches chamber notches (22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include chamber notches for more surface area.
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the connectors of Zagray being different than those of the present invention, the examiner contends that the claim limitations have been met.  Zagray teaches male and female connectors which are consistent (or uniform) in each of the blocks.  Although there is a void between adjacent blocks, end surfaces abut directly against one another on both sides of the void as shown in the figures.  Further, the added limitation is unclear and has not provided for any further structure of the apparatus, leaving it open to interpretation for examination purposes.  The structural limitations have been met and therefore the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633